Order filed November 16, 2017.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00789-CR
                                   ____________

                       ALBERTO J CELARIE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 263rd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1503899

                                     ORDER

      Appellant filed a notice of appeal on August 21, 2017 appealing trial court
cause numbers 1503899 and 1504399. Appellant indicates trial court cause number
1503899 involved a conviction for felon in possession of a firearm. A review of the
record before this court indicates that trial court cause number 1503899 involved a
charge of possession of a controlled substance and was dismissed as appellant was
convicted in trial court cause numbers 1503898 and 1504399. As the notice of
appeal references a conviction for felon in possession of a firearm, not dismissal of
a charge for possession of a controlled substance, the notice of appeal may contain
a defect.

      Appellant is requested to determine if the notice of appeal contains a defect.
If the notice of appeal is defective, appellant is requested to file an amended notice
of appeal with this court on or before December 15, 2017. See Tex. R. App. P.
37.1; Few v. State, 230 S.W.3d 184, 190 (Tex. Crim. App. 2007).

      If appellant fails to file anything in response to this order on or before
December 15, 2017, we will proceed based on the record before this court related
to trial court cause number 1503899.

                                   PER CURIAM

Panel consists of Justices Jamison, Busby, and Donovan.